Citation Nr: 0017154	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  94-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
leishmaniasis. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The June 1993 rating decision granted 
service connection for leishmaniasis, and evaluated the 
disability as 100 percent disabling from October 1, 1991, and 
noncompensably disabling from August 1, 1992.  During the 
pendency of the appeal, an increased evaluation of 30 percent 
was granted from August 1, 1992. 

This case was previously remanded by the Board in June 1996 
and February 1999 for further development, to include VA 
examinations.  The requested development has been completed.  
The case was returned to the Board in May 2000. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's leishmaniasis has been inactive since July 
1991; no significant symptoms or liver damage due to 
leishmaniasis has been present since July 1992.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
leishmaniasis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 
6301, § 4.114, Diagnostic Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
leishmaniasis.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

The record reflects that the veteran was diagnosed with 
viscerotropic leishmaniasis while in service in July 1991, 
for which he underwent a thirty day course of treatment with 
Pentostatin.  Laboratory testing by late July 1991 and 
thereafter was negative for evidence of active leishmaniasis.   

VA and private treatment medical reports, dating from 1992 to 
1997, reflect that the veteran complained of fatigue and 
symptoms affecting the abdominal and gastrointestinal 
regions.  These treatment reports also document elevated 
liver function tests as well as fatty liver changes and some 
hepatosplenomegaly.  

At the veteran's November 1992 VA examination, a physical 
examination disclosed the presence of mild splenomegaly and a 
mildly enlarged liver.  A diagnosis of history of 
leishmaniasis apparently resolved was recorded.  

A March 1994 VA outpatient report reflects that the veteran 
complained of rectal bleeding and diarrhea.  Liver tests were 
at the upper limits of the normal range, and a sigmoidoscopy 
showed multiple vascular malformations in the rectum with 
active bleeding.  In May 1994, a leishmaniasis serology was 
negative.  There was no evidence of any rectal bleeding 
except a scant amount on toilet paper.  There was a question 
of whether the symptoms were functional.  

A September 1994 VA esophagogastroduodenoscopy was normal.  
However, the examination was found to have been inadequate 
because the scope had to be removed as a result of the 
veteran's severe retching.  A September 1994 VA colonoscopy 
revealed internal hemorrhoids.  In November 1994, the veteran 
reported having two episodes of gastroesophageal reflux, 
which were found to have been well controlled.  The examiner 
noted that the veteran continued to have diarrhea.  An ova 
and parasite duodenal aspirate was negative.  

In April and June 1996, the veteran continued to complain of 
abdominal cramping and diarrhea.  Assessments of chronic 
diarrhea and gastroesophageal reflux were recorded.  

A February 1997 VA alimentary appendages examination report 
reflects that the veteran's history with respect to his 
leishmaniasis was recorded in detail.  During the 
examination, the veteran complained of having persistent 
diarrhea, fatigue, left upper quadrant pain and headaches.  
Upon examination, the veteran's weight was noted to be been 
250 pounds, as compared to 170 to 180 pounds during service.  
An abdominal examination revealed an obese abdomen with no 
pain in the right upper quadrant.  There was no evidence of 
ascites.  While the spleen was not palpable, the veteran 
complained left upper quadrant discomfort with deep 
palpation.  A rectal examination revealed a normal prostate 
with no evidence of any hemorrhoids.  His stool was heme 
negative.  All diagnostic tests were negative.  The examiner 
rendered a diagnosis of visceral leishmaniasis by history 
only, but noted that the veteran had failed to report for 
several requested studies, including a liver ultra sound, 
stool ova and parasite stool culture, leishmaniasis indirect 
fluorescent antibody immunofluorescence assay, and hepatitis 
profile.     

In March 1997, the veteran was afforded a liver ultrasound, 
but the study was considered significantly compromised; no 
focal masses were identified, but the inhomogeneous 
echogenicity of the liver was not uniform, and the findings 
were considered consistent with a fatty liver.  A repeat 
ultrasound was not scheduled.  

A September 1997 VA systemic conditions examination report 
reflects that the VA the examiner had reviewed the claims 
file prior to the examination, and that a history of visceral 
leishmaniasis was recorded.  After an examination of the 
veteran, which was essentially normal, the examiner rendered 
a diagnosis of a history of leishmaniasis, status post IV 
Pentostatin treatment in 1992. 

A September 1997 VA alimentary appendages examination report 
reflects that the veteran had been seen by the 
gastrointestinal staff since 1994, when he was initially seen 
and investigated for chronic diarrhea.  It was noted that 
tests for parasites and leishmania were negative at that 
time, and that a diagnosis of irritable bowel syndrome had 
been entered.  The September 1997 VA examiner noted that a 
March 1997 ultrasound was consistent with a fatty liver, and 
that liver transaminases had continued to  remain high (1.5 
to 2 times the normal levels).  In light of this finding, 
repeat liver function tests and tests for hepatitis B&C were 
recommended.  

Subsequently, in October 1997, parasitology was negative for 
any evidence of ova and/or parasites.  Bacteriology revealed 
normal flora.  An August 1998 VA chest and abdominal X-ray 
was unremarkable.  In September 1998, a VA liver and spleen 
imaging showed mild hepatomegaly and splenomegaly, and a 
slight graininess in the appearance of the liver and spleen 
of an unclear significance, which was thought to have 
represented mild hepatocellular dysfunction.  It was noted 
that this might have been a normal variant.  There was no 
evidence of any cirrhosis.

During an August 1999 VA infectious disease examination, the 
examiner indicated that he had reviewed the veteran's file 
and that he was familiar with the appellant's case, as he had 
followed him in the gastrointestinal clinic since 1994.  The 
examiner summarized the pertinent history relating to the 
veteran's leishmaniasis.  Upon examination, the veteran 
weighed 260 pounds.  His cardiovascular and respiratory 
systems were normal.  The liver was just palpable and within 
normal limits.  There was no evidence of splenomegaly.  Bowel 
sounds were normal.  A flexible sigmoidoscopy and 
esophagogastroduodenoscopy were normal.  The examiner noted 
that although the appellant's liver transaminases were 
slightly abnormal (1.2 to 1.5 times normal) in the early 
1990's (1994/1995), the last year-and-a-half both the blood 
counts and liver function tests had been normal.  Clinically, 
there was no evidence of any significant liver disease.  
Serology tests for hepatitis B and C were negative.  A liver 
scan was with within normal limits.  The impression of the 
examiner was that the appellant's radiological and clinical 
picture was suggestive of a fatty liver, which was commonly 
seen in obese people, and that there was no evidence of 
leishmaniasis, either clinically or by tests.  The veteran 
was found to have had mild gastroesophageal reflux disease 
and irritable bowel syndrome, fatty liver. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999). The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that effective August 30, 1996, VA revised 
the criteria for evaluating visceral leishmaniasis.  61 Fed. 
Reg. 39873 (1996).  In Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

Under the former rating criteria, Kala-azar (visceral 
leishmaniasis) warranted a 100 percent evaluation as an 
active disease and for one year's convalescence.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6301 (1996).  

Under the amended criteria, visceral leishmaniasis warrants a 
100 percent evaluation during treatment for active disease.  
A 100 percent evaluation shall continue beyond the cessation 
of treatment for active disease.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  Residuals such as liver damage or 
lymphadenopathy are to be rated under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6301 (1997).

In its rating decision of June 1993, the RO granted a 100 
percent evaluation from October 1, 1991, the day following 
the veteran's discharge from service, through July 1992.  The 
medical evidence shows that the veteran underwent treatment 
for active leishmaniasis in July 1991, that no evidence of 
active disease was found by late July 1991 and that the 
disease has remained inactive since then.  Therefore, the RO 
was correct in its determination that the 100 percent rating 
was warranted under the former criteria through July 1992 and 
that the disability should be rated on the basis of residuals 
from August 1, 1992.  Since Diagnostic Code 6301, as amended, 
became effective in August 1996, the amended version is not 
for consideration in the evaluation of the disability prior 
to August 1996.

Neither version of Diagnostic Code 6301 provides criteria for 
evaluating the residuals of leishmaniasis.  Rather, the 
residuals are to be rated under any appropriate diagnostic 
code.

The RO has rated the residuals of leishmaniasis as infectious 
hepatitis under 38 C.F.R. § 4.114, Diagnostic Code 7345.  The 
criteria for evaluating infectious hepatitis have not changed 
during the pendency of this appeal.  Infectious hepatitis 
warrants a 60 percent evaluation if there are moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue and mental depression.  A 30 percent 
evaluation is warranted if there is minimal liver damage with 
associated fatigue, anxiety and gastrointestinal disturbance 
of a lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (1999).

The Board has considered the veteran's contention that his 
leishmaniasis is more severely disabling than the current 30 
percent evaluation reflects.  Although the post-service 
medical evidence reflects the veteran's complaints of 
fatigue, diarrhea and abdominal pain, and that he had 
elevated liver transaminases, there is no post-service 
medical evidence indicating that the veteran has liver damage 
due to leishmaniasis or that he has any significant symptoms 
due to leishmaniasis.  Moreover, the August 1999 VA physician 
who examined the veteran and the veteran's medical history, 
as recorded in the evidence of record, stated that the 
clinical and X-ray evidence was suggestive of a fatty liver 
associated with the appellant's obesity rather than with 
leishmaniasis.  He stated that there was no clinical evidence 
of significant liver disease.  In addition, he attributed the 
veteran's symptoms to gastroesophageal reflux disease and 
irritable bowel syndrome.  

Therefore, the Board concludes that the preponderance of the 
evidence establishes that the veteran's leishmaniasis does 
not more nearly approximate the criteria for a higher 
evaluation than those for the currently assigned evaluation.







ORDER

An evaluation in excessive 30 percent for leishmaniasis is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

